        Case 4:16-cv-12216-TSH Document 124 Filed 09/16/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
MONICA REDMOND-NIEVES, Personal )
Representative of the Estate of Edgard  )            CIVIL ACTION
Nieves,                                 )
                      Plaintiff,        )            NO. 4:16-12216-TSH
                                        )
OKUMA AMERICA CORPORATION, & )
ROBERT E. MORRIS COMPANY, LLC, )
                                        )
                      Defendant.        )
______________________________________ )


   ORDER AND MEMORANDUM ON DEFENDANT’S MOTION TO STRIKE THE
  REPORT OF PLAINTIFF’S EXPERT, STEVEN F. WIKER, DATED APRIL 29, 2019
                            (Docket No. 117)

                                     September 16, 2019

HILLMAN, D.J.

       Monica Redmond-Nieves (“Plaintiff”) filed this wrongful death action against Okuma

America Corporation (“Okuma”) and Robert E. Morris Company, LLC, on behalf of the estate of

her husband, Edgard Nieves (“Mr. Nieves”). Okuma moves to strike the April 29, 2019, expert

report of Plaintiff’s expert, Steven F. Wiker (“Mr. Wiker”), as untimely. (Docket No. 117). For

the reasons below, the Court denies Okuma’s motion.

                                         Background

       The Court scheduled December 1, 2018, as the deadline for Plaintiff to disclose her

experts (Docket No. 76); January 31, 2019, as the deadline for Okuma to depose Plaintiff’s

experts (Docket No. 90); March 3, 2019, as the deadline for Okuma to disclose its experts

(Docket No. 90); and April 16, 2019, as the deadline for Plaintiff to depose Okuma’s experts

(Docket No. 102).


                                               1
           Case 4:16-cv-12216-TSH Document 124 Filed 09/16/19 Page 2 of 4



          On December 3, 2018, Plaintiff submitted an expert report from Mr. Wiker (the

“December Report”) to Okuma. (Docket No. 118-1). In the December Report, Mr. Wiker

offered a laser-based time-of-flight sensor as a reasonable alternative to the design of Okuma’s

L1420 CNC Lathe. He did not propose any other alternative designs. During his January 31,

2019, deposition, however, Okuma questioned Mr. Wiker about a light-based time-of-flight

sensor, an alternative design proposed by Plaintiff’s other expert witnesses. (Docket Nos. 118-3,

122-2).

          Shortly after his deposition, Mr. Wiker became seriously ill. (Docket No. 122-1 at 3).

He recovered towards the end of February and began assisting in another trial from March 1

through March 10. (Docket No. 122-1 at 3). He only had a chance to return to his other

consulting duties after this trial ended. (Docket No. 122-1 at 3). On April 29, 2019, Plaintiff

submitted an additional expert report from Mr. Wiker addressing the feasibility of a light-based

time-of-flight sensor (the “April Report”). (Docket No. 118-2). Defendant moved to strike the

April Report on June 7, 2019. (Docket No. 117).

                                             Discussion

          Okuma contends that the April Report is untimely under Federal Rule of Civil Procedure

26(a) because Plaintiff submitted it after the court’s December 1, 2018, deadline for expert

disclosures. (Docket No. 118 at 4). But Plaintiff argues that Rule 26(e), not Rule 26(a), governs

the timeliness of the April Report because it merely supplements Mr. Wiker’s December Report.

Rule 26(e) provides that parties have an ongoing duty to supplement their discovery disclosures

and that, for expert witnesses, this “duty to supplement extends both to information included in

the report and to information given during the expert’s deposition.” See also Allstate Interiors &

Exteriors, Inc. v. Stonestreet Const., LLC, 730 F.3d 67, 76 (1st Cir. 2013). Supplemental



                                                  2
            Case 4:16-cv-12216-TSH Document 124 Filed 09/16/19 Page 3 of 4



information “must be disclosed by the time the party’s pretrial disclosures . . . are due.” Fed. R.

Civ. P. 26(e)(2).

       The Court agrees that Rule 26(e) controls the timeliness of the April Report. During the

deposition of Mr. Wiker, Okuma repeatedly asked about light-based time-of-flight sensors.

(Docket Nos. 118-3 at 8, 13, 15, 21–27, 32–33; 122-32 at 4–5, 8). The April Report addresses the

feasibility of light-based time-of-flight sensors. (Docket No. 118-2). It supplements the December

Report based on the information discussed during Mr. Wiker’s deposition. See Fed. R. Civ. P.

26(e)(2).

       And even assuming arguendo that the April Report is untimely under Rule 26(e) standards,

the Court denies the motion to strike under Federal Rule of Civil Procedure 37(c)(1), which

provides that a party may not use supplemental information “to supply evidence on a motion, at a

hearing, or at a trial, unless the failure [to timely supplement] was substantially justified or is

harmless.” Fed. R. Civ. P. 37(c)(1). First, Plaintiff has provided substantial justification for the

delay. Mr. Wiker fell seriously ill shortly after his deposition and did not recover until the end of

February. (Docket No. 122-1 at 3). Then in March, Mr. Wiker was busy assisting in another trial.

(Docket No. 122-1 at 3). Plaintiff’s failure to provide his April Report earlier was reasonable

under the circumstances.

       Second, Okuma cannot show that the delay caused prejudice. As Okuma admits, Plaintiff’s

other experts had already disclosed a light-based time-of-flight sensor. (Docket No. 118 at 6–7).

Therefore, contrary to its assertions otherwise, Okuma will not need to expend significant further

resources defending against the alternative proposed in the April Report. And to the extent that

Okuma contends that it was harmed because it could not include the April Report in its Motion for

Summary Judgment, the information in the April Report would not change the Court’s finding that



                                                 3
        Case 4:16-cv-12216-TSH Document 124 Filed 09/16/19 Page 4 of 4



the parties have raised genuine issues of material fact relative to Count III, so there can be no

prejudice on this account. The Court thus denies the motion to strike (Docket No. 117).



SO ORDERED

                                                                        /s/ Timothy S. Hillman
                                                                     TIMOTHY S. HILLMAN
                                                                           DISTRICT JUDGE




                                               4
